Citation Nr: 0432207	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  01-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an earlier effective date prior to April 
20, 2000 for the grant of service connection for PTSD.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 RO decision that granted service 
connected and assigned an initial 30 percent evaluation for 
PTSD, effective April 20, 2000, the date of the veteran's 
reopened claim.  

The RO later granted an increased rating of 70 percent in an 
April 2002 rating decision, effective the veteran's date of 
claim.  The RO also assigned a total rating based on 
individual unemployability due to service-connected 
disability, effective on April 20, 2000.  

Although the increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.

In the October 2004 written brief, the veteran indicating 
that the RO's original rating decision dated in January 1984 
that denied service connection for PTSD was clearly and 
unmistakably erroneous (CUE).  

However, the RO has not adjudicated the CUE issue.  It is 
referred back to the RO for appropriate action.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected PTSD is not shown to be productive 
of more than occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities, impaired impulse control, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.  

3.  The veteran's original claim for service connection for 
PTSD was denied by the RO in an unappealed January 1984 
rating decision.  No timely appeal is shown to have been 
filed from that rating decision.  

4.  The veteran's reopened claim of service connection for 
PTSD was received on April 20, 2000.   



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 70 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 7104(West 2002); 38 
C.F.R. §§ 4.2, 4.3, 4.6, 4.7, 4.126, 4.130 including 
Diagnostic Codes 9411, 9440 (2004).  

2.  An effective date prior to April 20, 2000, the date of 
the reopened claim, for the award of service connection for 
PTSD is not assignable.  38 U.S.C.A. §§ 1110, 5110 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In letters dated in November 2001 and February 2002, the RO 
informed the veteran of the medical and other evidence needed 
to substantiate his claim and of what medical or other 
evidence he was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining. 

Also, in the September 2001 Statement of the Case, the RO 
informed the veteran of the evidence needed to substantiate 
his claim for an earlier effective date, notified him of what 
evidence would be obtained by VA, and of what evidence he was 
responsible for submitting.  

The Board notes that the veteran has not identified or 
submitted further medical or other evidence in support of his 
claims.  

As will be discussed, the veteran's claims turn on the date 
of his claim for service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has held that medical 
records cannot serve as a claim for service connection.  
Brannon v. West, 12 Vet. App. 32 (1998); see also Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

Similarly, an examination or medical opinion is not required 
in this case.  Such an examination or opinion could not shed 
light on the dates of the veteran's claims.

In this case, there is no possibility that any further 
evidence could be obtained that would be relevant to the 
legal question involved.  Further development and further 
expending of VA's resources is not warranted.  

With regard to the veteran's increased rating claim, the 
Board notes that the veteran was accorded VA examinations 
that were completed in March 2002 and April 2004.  

Neither the veteran nor his representative has suggested that 
there are missing VA or private medical records that need to 
be obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.


Entitlement to an initial rating in excess of 70 percent for 
PTSD

The veteran's DD Form 214 reflects the veteran's Vietnam 
service as a light weapons infantryman.  The veteran was 
awarded the Vietnam Service Medal with three Bronze Service 
Stars.  

The veteran received VA treatment for PTSD in July and August 
2000.  He was diagnosed with chronic PTSD.  The veteran was 
noted to be unemployed.  He presented with depressed mood, 
flat affect, tangential thought process, impaired memory, and 
slow, low-volume speech.  

In February 2001, the veteran underwent a VA PTSD 
examination.  The veteran reported PTSD symptoms that 
included recurrent sleep difficulty, nightmares, flashbacks, 
intrusive memories of Vietnam, irritability, hypervigilance, 
concentration difficulty, hyperstartle response, survivor 
guilt, crowd avoidance, social isolation, and suicidal 
thoughts.  The veteran has been married twice and was 
unemployed at the time of the examination.  

The examiner noted the veteran was on Social Security 
disability due to his multiple medical problems such as colon 
cancer and cirrhosis of the liver.  The veteran believed that 
his PTSD symptoms, namely, his extreme irritability and 
argumentativeness caused problems in his personal and 
professional relationships.  

On mental status examination, the veteran made only tenuous 
eye contact.  His mood was depressed and affect was quite 
tense, restricted, and guarded.  There was no evidence of 
hallucinations or psychosis.  The veteran admitted to 
suicidal ideation and occasional vague homicidal thoughts due 
to his temper.  

The veteran denied any homicidal ideation or plan, but noted 
that he kept to himself as a consequence of those feelings.  
The veteran was diagnosed with PTSD and was assigned a GAF 
(Global Assessment of Functioning) score of 48.    

In March 2002, the veteran underwent a VA examination for 
PTSD.  The examiner noted the veteran appeared to be 
suffering from PTSD that was "clearly secondary to his 
military service."  

The veteran presented PTSD symptoms that included social 
isolation, disturbed sleep and irritable moods.  His GAF was 
48, which the examiner noted was "indicative of fairly 
significant psychopathology that most likely would render him 
unable to work in any gainful manner."  

There examiner reported no evidence of any delusions, 
hallucinations, suicidal/homicidal ideation in the veteran's 
thinking.  General reasoning behavior and social judgment 
appeared to be fair.  

The veteran's memory appeared to be poor for past events with 
no sign of any bizarre or idiosyncratic thoughts.  The 
veteran was noted to be unemployed on disability pension.  

In April 2004, the veteran underwent VA examination for PTSD.  
The veteran complained that "he felt worse over the past two 
years."  He reported daily dreams, thoughts, and flashbacks 
of Vietnam.  

The examiner noted the veteran's report of increased PTSD 
symptoms such as diminished activity, crowd avoidance, 
isolative behavior, increased arousal, insomnia, sleep 
difficulty, irritability, anger outbursts, difficulty in 
concentrating, and hypervigilance.  The veteran stated his 
belief that his symptoms increased in frequency as a direct 
consequence of casualty reports from the ongoing war in Iraq.  

The examiner reported that the veteran was not involved in 
any specific PTSD treatment but that he received prescription 
medication for his symptoms.  On mental status examination, 
the veteran presented with clear and logical speech.  
Cognitive functions and psychomotor functions were normal.  
The veteran's affect was anxious and mood was euthymic.  The 
veteran denied any hallucinations, delusional thinking, 
suicidal/homicidal ideation, or psychotic thinking.   

The examiner opined that the veteran has a history of social 
impairments and that "there seem[ed] to have been no 
significant change with respect to these."  The examiner 
assigned the veteran a GAF score of 48.  


Analysis

The record reflects that service connection was established 
for PTSD in the April 2001 RO decision.  At that time, a 30 
percent evaluation was awarded on April 20, 2000, which is 
one day of the filing of his reopened claim.  38 C.F.R. § 
3.400 (2003).  Ultimately, a 70 percent rating was assigned 
effective on that date.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Separate rating codes identify the various 
disabilities.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

The Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  

In this regard, the Board finds that the service-connected 
disability picture has remained consistent throughout the 
period of his appeal.  The veteran's assigned GAF scores have 
not changed since his initial PTSD assessment in February 
2001.  

Also, a careful review of the veteran's medical records to 
include three comprehensive VA examination reports, reflect 
highly similar objective findings and subjective complaints.  
None of the examinations have shown that he is experiencing 
manifestations reflective of total social and industrial 
impairment due to the service-connected PTSD.  

As such, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating higher 
than 70 percent.  

Upon reviewing the rating criteria in relation to the 
complete medical history of the disability in question, the 
current manifestations, and the effect the disability may 
have on earning capacity, the Board finds that the veteran's 
disability does not warrant a rating in excess of 70 percent.  
38 C.F.R. § 4.1, 4.2.  The evidence is against a higher 
evaluation at any time since the effective date of the grant 
of service connection.  

The service-connected PTSD in this regard is not shown to be 
productive of more than occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities, impaired impulse control, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.  


Entitlement to an earlier effective date for the 
grant of service connection for PTSD

Except as otherwise provided, the effective date of an 
evaluation an award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a).  However, the effective date of an award of 
disability compensation to a veteran shall be the day 
following the veteran's discharge or release from service, if 
application therefore is received within one year from such 
date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

In this case, the veteran has contended that the effective 
date of the grant of service connection for PTSD should be 
November 16, 1968, the day following his separation from 
service.  However, his original claim was not received by the 
RO until August 10, 1983, well over a year from the date of 
his discharge from service.  

Alternatively, the veteran's representative has argued that 
the veteran's claim has been open since the January 1984 RO 
decision and that the effective date of the grant of service 
connection for PTSD should be the date of his original claim, 
August 10, 1983.  

In this case, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the fact found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i) (2004).  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected (Sec. 20.302 of this part).  38 C.F.R. § 20.1103 
(2003).  

As noted previously, the January 1984 RO decision denied 
service connection for PTSD.  In a letter dated in February 
1984, the RO gave notice to the veteran of the January 1984 
disposition.  The veteran did not appeal the January 1984 RO 
decision.  

Although the veteran feels that he should be paid 
compensation at earlier date, the effective date of service 
connection in this case cannot be earlier than the date of 
receipt of the request to reopen.  See, e.g., Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (holding that "the 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA.").  

Here again, the veteran did not apply to reopen his claim at 
any time between January 1984, and his application was 
received on April 20, 2000.  As he was not granted service 
connection until April 2000, the date of the reopened claim 
or April 20, 2000 is the earliest date that can be assigned.  

In light of this fact, the Board concludes that an effective 
date earlier than April 20, 2000, is not warranted in this 
case under the regulations governing effective dates for 
awards.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), 
(q)(1)(i) and (ii), and (r); see also Washington v. Gober, 10 
Vet. App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

As such, there is simply no legal basis for an effective date 
earlier than April 20, 2000, for service connection for PTSD.  

In this case, the law, and not the facts, is dispositive of 
the issue. Therefore, the appeals must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

An increased initial rating in excess of 70 percent for the 
service-connected PTSD is denied.  

An effective date earlier than April 20, 2000, for the grant 
of service connection for PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



